Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
Claims 1-10 are pending. Claims 9-10 have been withdrawn as drawn to non-elected inventions. Claims 1-8 have been examined.
Election/Restriction
Applicant’s election without traverse of Group I, claims 1-8, in the reply filed on 07/13/2022 is acknowledged.
Priority
This application, Serial No. 16/594,816 (PGPub: US2020/0094252) was filed 10/07/2019. This application is a CONTINUATION of PCT/CN2017/108527 filed 10/31/2017. This application claims priority to foreign application China 201710219876.9 filed 04/06/2017
Information Disclosure Statements
The Information Disclosure Statement filed 10/07/2019 has been considered by the Examiner.

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 at line 1 recites “…, wherein [missing component] comprises and should be corrected.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-4 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 is indefinite because it recites at lines 8-9, “the ratio of the largest width of the sinking portion and the largest width of the sample-feeding portion is 2-10” and it is unclear if the ratio of widths is intended to be 2:10 or if width of the sinking portions is 2-10x bigger than the width of the sample feeding portion. For prosecution purposes, examiner will interpret this limitation as meaning 2-10x bigger than the width of the sample feeding portion.
	Claim 1 recites “the extending lines” at line 11 and there is insufficient antecedent basis for this limitation in the claim.
	Claim 3 is indefinite as it recites that the chip components are accordant in depth and it is confusing because the claim does not mention what they are accordant to? For prosecution purposes, examiner will interpret this limitation as all of the components have a depth.
	Claim 4 recites “the said bottom wall” and “the bottom wall” at lines 6-7 and there is insufficient antecedent basis for this limitation in the claim because no bottom wall has previously been claimed.
	Claim 8 is indefinite because it recites “the mixing area is internally provided” and it is unclear what is meant by “internally” and whether this is intended to mean internally to the chip or within the mixing area there is an additional channel having the claimed shapes. For prosecution purposes, examiner will interpret this limitation as the mixer incorporates one of the claimed shapes.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (US 2014/0273187, Pub Date: 09/18/2014).
Regarding claim 1, Johnson teaches a chip (for example, Figures 2) for separating and detecting whole blood sample (paragraph 0005), wherein comprises a chip body, and a sample channel on the said chip body; the said sample channel comprises a sample-feeding area (1), a sinking area (2), a mixing area (3), a testing area (4) and a waste liquor area (5) connected in sequence; the sinking area (2) comprises a sample-feeding portion (2.1) and a sinking portion (2.2); one end of the sample-feeding portion (2.1) is connected with the sample-feeding area (1), and the other end of the sample-feeding portion (2.1) is connected with one end of the sinking portion (2.2); the sinking portion (2.2) is wide in the middle and narrow at two sides; the front and rear lateral walls of two end portions of the sinking portion (2.2) are both inclined surfaces; the extending lines of the front and rear lateral walls intersect to form an included angle; the front and rear lateral walls of the middle of the sinking portion (2.2) are parallel surfaces that are parallel to each other (paragraphs 0046-0056; see for example, Figure 2B – included below with labels showing interpreted components).

    PNG
    media_image1.png
    802
    585
    media_image1.png
    Greyscale

While the interpreted sinking portion of Johnson is illustrated as larger than the interpreted sample feeding portion, Johnson fails to specifically teach that the ratio of the largest width of the sinking portion (2.2) and the largest width of the sample-feeding portion (2.1) is 2-10. However, it has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value for a result effective variable.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation”  Application of Aller, 220 F.2d 454, 456, 105 USPQ 233, 235-236 (C.C.P.A. 1955).  “No invention is involved in discovering optimum ranges of a process by routine experimentation.”  Id. at 458, 105 USPQ at 236-237.  The “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”  Since applicant has not disclosed that the specific limitations recited in instant claim 1 are for any particular purpose or solve any stated problem, absent unexpected results, it would have been obvious for one of ordinary skill to discover the optimum workable ranges of the methods disclosed by the prior art by normal optimization procedures known in the microfluidic art.
Regarding claim 2, Johnson teaches the chip  for separating and detecting whole blood sample of claim 1, wherein the sample-feeding portion (2.1) is a straight tube (see Figure 2b above with indicated sample-feeding portion).
Regarding claim 3, Johnson teaches the chip wherein the sample-feeding area (1), the sinking area (2), the mixing area (3), the testing area (4) and the waste liquor area (5) of the sample channel are accordant in depth (paragraphs 0052-0060, dimensions of channels and chambers).
Regarding claim 4, although Johnson does not specifically teach the chip wherein the depth of the sample-feeding area (1) of the sample channel equals to the depth of the sinking area (2), and equals to a first depth; the depth of the said mixing area (3) of the sample channel equals to the depth of the testing area (4), equals to the depth of waste liquor area (5), and equals to a second depth; the said first depth is larger than the second depth; the said bottom wall of the sinking area (2) levels with the bottom wall of the mixing area (3), it has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value for a result effective variable.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation”  Application of Aller, 220 F.2d 454, 456, 105 USPQ 233, 235-236 (C.C.P.A. 1955).  “No invention is involved in discovering optimum ranges of a process by routine experimentation.”  Id. at 458, 105 USPQ at 236-237.  The “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”  Since applicant has not disclosed that the specific limitations recited in instant claim 4 are for any particular purpose or solve any stated problem, and the prior art teaches that various channel dimensions may be varied because to manipulate turbulence throughout the device and control the footprint (paragraph 0058).  Absent unexpected results, it would have been obvious for one of ordinary skill to discover the optimum workable ranges of the methods disclosed by the prior art by normal optimization procedures known in the microfluidic art.
Regarding claim 5, Johnson teaches the device wherein the chip body comprises a cleaning solution storage area (11); an outlet of a cleaning solution tube (12) of the cleaning solution storage area (11) is connected between the mixing area (3) and the testing area (4) (paragraph 0062).
Regarding claim 6, Johnson teaches the device wherein the cleaning solution storage area (11) comprises a cleaning solution tank (13) isolated from air; an inlet of the cleaning solution tube (12) is communicated with the cleaning solution tank (13); the cleaning solution tank (13) is internally provided with a cleaning solution cup (14) filled with a cleaning solution; the tank bottom of the cleaning solution tank (13) is provided with a piercing piece (15) for piercing through the bottom wall of the cleaning solution cup (14) (see Figures 2A and Figures 6; paragraphs 0012, 0062, 0094-0098, 0100-0101).
Regarding claim 7, Johnson teaches the chip wherein the chip body comprises a cover plate (6) and a bottom plate (8); the said sample-feeding area (1), the sinking area (2), the mixing area (3), the testing area (4) and the waste liquor area (5) are all positioned on the cover plate (6); the testing area (4) has an opening (7) at the bottom; the bottom plate (8) is connected to the lower side of the cover plate (6); the bottom plate (8) is provided with a test strip (9) at the location corresponding to the opening (7) (Figure 2, see layers of chip; Figure 8B – layers present at the sensor including a layer with capture species, interpreted as the claimed test strip; paragraphs 0133-0135).
Regarding claim 8, Johnson teaches the chip wherein the mixing area (3) is internally provided with a S-shaped channel (see Figure 2B, mixing area 212).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA M GIERE whose telephone number is (571)272-5084. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA M GIERE/Primary Examiner, Art Unit 1641